Citation Nr: 1540212	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  14-04 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for polysubstance dependence as secondary to service-connected posttraumatic stress disorder (PTSD) with depressive disorder.

2.  Entitlement to an initial rating greater than 50 percent from May 10, 2005, to April 17, 2009 for the service-connected PTSD and depressive disorder.


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel



INTRODUCTION


The Veteran served on active duty from January 1975 to May 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is again necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

In October 2010, the Veteran was afforded a VA mental disorders examination.  The examiner diagnosed the Veteran with PTSD, depressive disorder, and polysubstance abuse disorder.  The examiner stated that he "can do no more than speculate as to whether or not the veteran's...polysubstance dependence [is] causally related or substantially and permanently aggravated by his post-traumatic stress disorder symptoms."

In September 2012, the Veteran was afforded a VA examination to determine whether his claimed polysubstance abuse disorder was caused by his PTSD.  The examiner noted, "[t]here is no evidence to link his substance dependence to his military experiences, other than his report that alcohol made him feel better."  A handwritten note on the examination report, with an illegible signature, states:

Both Drs. Hastings and Layde agree that there was insufficient evidence to determine that the substance abuse (SA) (and the depressive disorder) was due to the PTSD.  Furthermore, the SA is in sustained remission, whereas the [mental health] conditions are not.  Therefore, it is less likely as not that the SA or depressive disorder is due to, or permanently aggravated, by the PTSD.

The Veteran was afforded a VA examination in February 2013 to determine the current severity of his PTSD.  However, the examiner did not comment on whether polysubstance disorder was caused or aggravated by PTSD.

In January 2014, Dr. S.P., the Veteran's treating psychiatrist submitted a letter stating that the Veteran's polysubstance abuse/dependence was the result of military sexual trauma during active duty service.  She stated that the "underlying emotional issues fueling the drug and alcohol abuse [in the Veteran's case are] his PTSD (secondary to his [military sexual trauma]) and his Major Depressive Disorder."  Dr. S.P. noted that the VA examiner stated that the Veteran had a lifetime of polysubstance abuse/dependence, which was in sustained remission, but his mental health conditions were not in remission.  The examiner then concluded that there was no evidence to link his substance dependence to military service.  Dr. S.P. wrote that such was a false statement and that he had no substance abuse issues prior to entering the military.  Dr. S.P. stated:

I strongly recommend that his appeal of this denial for SC for his polysubstance abuse be granted, and that he be awarded SC for polysubstance secondary to his MST.  As I have outlined in detail above, he had NO history of substance abuse prior to joining the army, and only turned to abusing drugs and alcohol after being severely traumatized at age 20. . . .

Dr. S.P. further stated that the Veteran's "near rape in February of 1975 scarred and traumatized him for years, and, in my medical opinion, is the direct cause of his turning to drugs and alcohol to cope with MST from his time in the army."

The Board finds the VA opinions to be inadequate they are not supported by sufficient rationale and explanation.  The October 2010 VA examiner stated that he could not provide an opinion without resorting to speculation.  However, he did not provide any explanation as to why he could only speculate as to the etiology of the Veteran's polysubstance abuse disorder.  The Board finds that the September 2012 VA opinion is also inadequate.  The report states that the substance abuse disorder was not caused or aggravated by the Veteran's PTSD because the substance abuse disorder was in remission, whereas the mental health conditions were not.  However, the examiner did not explain how these statements supported the determination that the Veteran's polysubstance abuse was not caused or aggravated by his service-connected PTSD.  

The Board also finds that the Veteran's claim for service connection for polysubstance abuse as secondary to service-connected PTSD cannot be granted on the basis of the January 2014 private opinion by Dr. S.P.  The Board notes that while service connection cannot be granted if the claimed disability is the result of the person's own willful misconduct or abuse of alcohol or drugs, it may be granted when the abuse of alcohol or drugs is a symptom of a service-connected disability. See 38 U.S.C.A. § 1110, Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Dr. S.P. stated that the Veteran's substance abuse was "fueled" by his PTSD and depression.  However, she also stated that his substance abuse was directly caused by his military sexual trauma.  Due to such conflicting statements, the Board finds that the January 2014 private opinion is inadequate to support a grant of service connection for polysubstance abuse as secondary to service-connected PTSD.

In view of the foregoing, the AOJ should schedule the Veteran for a new VA mental disorders examination to determine whether his polysubstance abuse disorder was caused or aggravated by his service-connected PTSD.

The Board notes that the claims file includes treatment records from the Milwaukee VA Medical Center (VAMC) dated through October 2014.  While on remand, the AOJ should obtain from the Milwaukee VAMC, and any other VA facilities, all outstanding records of VA evaluation and/or treatment of the Veteran since October 2014, following the current procedures prescribed in 38 C.F.R. § 3.159(c) in regard to requests for records from federal facilities.  

As to the Veteran's claim for an initial rating greater than 50 percent from May 10, 2005, to April 17, 2009 for the service-connected PTSD and depressive disorder, the Board finds that such claim is inextricably intertwined with his claim for service connection for polysubstance abuse disorder.  Therefore, remand for an initial rating greater than 50 percent from May 10, 2005, to April 17, 2009 for the service-connected PTSD and depressive disorder is also required.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, to include from the Milwaukee VAMC, dated since October 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  After completing the above development, schedule the Veteran for an appropriate examination to determine the nature and etiology of his claimed polysubstance abuse disorder.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such examination, and the examiner must indicate that such review occurred.


The examiner should provide an opinion on the following:

(a)  Does the Veteran have a current diagnosis of polysubstance abuse disorder?

(b)  Is it at least as likely as not that the Veteran's service-connected PTSD caused or aggravated any diagnosed polysubstance abuse disorder?

If the examiner finds that any polysubstance abuse disorder was aggravated by the Veteran's service-connected PTSD, the examiner should identify the baseline of severity of the current polysubstance abuse disorder prior to the onset of aggravation.  

If the examiner finds that any polysubstance abuse disorder was aggravated by the Veteran's service-connected PTSD, he or she should determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder.  

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

In rendering the above requested opinions, the examiner should review and consider the evidence of record, specifically to include the January 2014 report from Dr. S.P.

A complete rationale should be given for all opinions and conclusions rendered.  If the examiner is unable to offer an opinion without resort to mere speculation, the examiner is asked to state the same and explain why an opinion would require speculation.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




